Citation Nr: 0321339	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  95-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to an increased evaluation for a laceration 
scar and calluses on the plantar surface of the metatarsal 
phalangeal joint of the right foot with clawing of the 
second, third and fourth toes, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California and Honolulu, 
Hawaii.  The RO in Honolulu, Hawaii currently retains 
jurisdiction over the matter based on the veteran's 
residence.  

In July 1998 the Board denied the claims of entitlement to 
service connection for a psychiatric disorder, and an 
increased evaluation for a laceration scar and calluses on 
the plantar surface of the metatarsal phalangeal joint of the 
right foot with clawing of the second, third and fourth toes.  
The claimant appealed the denial to the United States Court 
of Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC, the Secretary of VA 
and the veteran's representative requested that the CAVC 
vacate the July 1998 decision.  The CAVC granted the request 
in October 2000 and remanded the case to the Board for 
compliance with the directives that were specified by the 
CAVC.

In August 2001, the Board denied the claim of entitlement to 
service connection for PTSD and remanded the remaining issues 
to the RO for further development.  The VA Secretary and the 
veteran's attorney entered into a joint motion for remand and 
a stay of proceedings in March 2002.  In March 2002, the CAVC 
granted the motion and vacated the portion of the Board's 
decision that denied service connection for PTSD.  

In 2003, additional evidence was submitted without the proper 
waiver of Agency of Original Jurisdiction consideration.  See 
38 C.F.R. § 20.1304 (2002). 

The Board points out that in an April 2001 statement the 
veteran's representative raised the issue of entitlement to a 
total disability evaluation for compensation purposes on the 
basis of individual unemployability (TDIU).  As this issue 
has been neither procedurally developed nor prepared for 
appellate review, and is not inextricably intertwined with 
the issues on appeal, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Duty to Assist

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

A review of the file reveals that a VCAA letter to the 
veteran has not been issued.  In this case, the RO's failure 
to issue a development letter consistent with the notice 
requirements of the VCAA, particularly for an appeal that has 
been pending well after the enactment of the VCAA, amounts to 
a substantial oversight indicative of minimal RO development 
and accordingly compels remand.

The Board also notes that evidence consisting of a July 2003 
physical examination report and February 2003 psychiatric 
examination report, has been added to the record.  However, 
the evidence was submitted without a waiver of consideration 
by the agency of original jurisdiction.  Under 38 C.F.R. § 
20.1304(c), any pertinent evidence submitted by the veteran 
or representative that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  Since this right was not 
waived, the Board must return this claim to the RO for 
consideration of that evidence. 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


Service Connection for PTSD

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 2002).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2002).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f).

A review of the file shows that the veteran has been 
diagnosed with PTSD.  Recently submitted evidence includes a 
February 2003 non-VA examination report in which the examiner 
determined that the veteran suffers from PTSD related to 
inservice stressors.  

The veteran provided a detailed description of his stressors 
in a January 1995 statement.  He reported that he was aboard 
the USS Enterprise during the Tet Offensive in 1968.  The 
veteran related the following events: a sailor was 
electrocuted when he grabbed an electrical cord; a pilot was 
brought aboard in a body bag after he had been killed when 
his plane exploded over the starboard side; they were called 
to general quarters and informed that a North Vietnamese 
aircraft was trying to crash into the ship; and a squadron of 
fighter planes were sent out and turned back.  A review of 
the file indicates that the RO has not attempted to verify 
the reported stressors.

Under the VCAA, VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  With regard to records from 
a Federal department or agency, however, the new law requires 
that "efforts to obtain those records shall continue until 
they are obtained unless it is reasonably certain that the 
records do not exist or that further efforts to obtain them 
would be futile."  (emphasis added)  Documentary evidence 
that further efforts would be "futile" is not currently 
included in the claims folder.  



Therefore, the efforts to verify the veteran's reported 
stressors must continue.  If the necessary information is 
ultimately not available, the RO must secure written evidence 
to that effect, and provide appropriate notice in accordance 
with 38 U.S.C. § 5103A(b)(2).  

With regard to the requirement for a diagnosis of PTSD, the 
record discloses that the veteran has been diagnosed with 
PTSD.  However, the diagnosis of PTSD appears to be based 
solely on the veteran's own self reported history instead of 
the history plus confirmation of the alleged stressors.  As 
an examination based on a questionable history is inadequate 
for rating purposes, West v. Brown, 7 Vet. App. 70, 77-8 
(1994), the Board concludes that if a stressor can be 
verified, a new examination of the veteran should be 
conducted where the examiner has an accurate and verified 
history of the appellant's military service.  

Also, with regard to the VCAA, the evidence of record is 
insufficient to decide the issue of service connection with 
any certainty and since the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include an opinion based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


Service Connection for Schizophrenia

The diagnosis of schizophrenia appears throughout the record.  
Therefore, the veteran has been diagnosed with the condition 
that he claims is service-connected.  However, the opinions 
of record are varied with regard to whether or not the 
disability was incurred or aggravated during service.  

Of record is a February 2003 non-VA psychiatric examination 
report, wherein the examiner discussed a relationship between 
PTSD and schizophrenia.  

At this point, the evidence of record is insufficient to 
decide the issue of service connection with any certainty and 
since the Board cannot exercise its own independent judgment 
on medical matters, further examination is required, to 
include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Also, given the 
indication of a relationship to PTSD, the Board notes that if 
service connection is warranted for PTSD, then the matter of 
secondary service connection must be considered.  In that 
regard, the Board points out that judicial interpretation of 
the matter of secondary service connection, embodied in 38 
C.F.R. § 3.310, requires consideration of whether or not a 
service-connected disability either causes or aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439 (1995). 


Increased Rating for a Laceration Scar and Calluses on the 
Right Foot

In a June 2003 letter, the Board informed the veteran of the 
amendments to the criteria used to rate skin disorders under 
38 C.F.R. § 4.118.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The CAVC has stated that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the case at hand, either the recently amended or previous 
rating criteria may be the version more favorable to the 
veteran.  Also, the RO has not had an opportunity to apply 
the new criteria to the service-connected skin disability.  
The Board further notes that the application of the recently 
amended rating criteria may necessitate a VA rating 
examination. 

The last VA examination was conducted in August 1997, prior 
to the changes in the rating criteria.  Under appropriate 
circumstances, the duty to assist includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Furthermore, in developing the case, it is essential to 
obtain medical findings that are stated in terms conforming 
to the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  A thorough and contemporaneous 
examination should include the examiner's access to the 
veteran's medical history in order to assess to all 
applicable rating criteria, thereby enabling the examiner to 
describe the veteran's symptoms in terms consistent with the 
rating criteria.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); 38 C.F.R. § 4.1 (2002).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following action:

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should 
advise the appellant that he has up to 
one year after the letter is provided to 
submit additional evidence, and that, if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim prior to the expiration of the one-
year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  The RO should then 
conduct any necessary development brought 
about by the appellant's response.

3.  The RO should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist or other 
appropriate available medical specialist 
including on a fee basis if necessary in 
order to ascertain the current nature and 
extent of severity of his laceration scar 
and calluses on the plantar surface of 
the metatarsal phalangeal joint of the 
right foot with clawing of the second, 
third and fourth toes.  

The claims file, the previous and amended 
criteria for rating skin disabilities 
under 38 C.F.R. § 4.118 (2002), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  All findings, opinions and 
bases therefore should be set forth in 
detail.  The examiner should state the 
findings in terms consistent with the 
applicable criteria, including the old 
and new versions of the applicable 
diagnostic codes under 38 C.F.R. § 4.118.  
The examination report should be typed.

4.  The RO should contact the USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150, and request that organization to 
attempt to verify any alleged 
stressor(s).  The RO should provide that 
office with copies of all of the 
veteran's stressor statements, including 
the one received in January 1995, and his 
service records. 

5.  Following receipt of the reports by 
the USASCRUR, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or inservice stressful 
event verified.  If no combat stressor 
has been verified, the RO should so state 
in its report.  The report is then to be 
added to the claims file.  All attempts 
to secure this evidence must be 
documented in the claims folder by the 
RO.  This includes, if applicable, 
securing signed written statements from 
record custodians that the desired 
records are not available.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

6.  The RO should then schedule the 
veteran for a VA special psychiatric 
examination by a psychiatrist including 
on a fee basis if necessary in order to 
determine whether the veteran has PTSD 
and any other psychiatric disorder, 
including schizophrenia, and the etiology 
thereof.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be accomplished.

The examination report should reflect 
review by the examiner of all pertinent 
information in the claims folder.  If 
PTSD is found to be present (which 
conforms to DSM-IV), the examiner should 
specify (1) whether each stressor 
specified by the verified stressors 
and/or claimed by the veteran was 
sufficient to produce PTSD in the 
veteran; (2) whether the remaining 
diagnostic criteria to support a 
diagnosis of PTSD have been met; and 
(3) whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose occurrence 
has been established.  Regarding 
schizophrenia, the examiner should 
indicate the date of onset of the 
disorder.  The examiner must be requested 
to opine as to whether schizophrenia is 
related to active service.  If the 
examiner determines that schizophrenia 
was present prior to the veteran's active 
period of service, then the examiner 
should opine as to whether or not the 
condition was aggravated by the veteran's 
service.  Furthermore, if PTSD is 
diagnosed, the examiner is requested to 
review the record and to opine as to any 
correlation between schizophrenia and 
PTSD.  If it is not medically feasible to 
make such determinations, the examiner 
should clearly state that on the written 
report.  The examination report should 
include a complete rationale for all 
opinions expressed, and should be typed.  



7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the above requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand an dif they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when fails to ensure compliance, 
and further remand will b mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended as 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement 
to service connection for PTSD and 
schizophrenia, and an increased 
evaluation for the service-connected 
right foot disability.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the April 1997 
supplemental statement of the case 
(SSOC).  

Also, in adjudicating the claim for a 
right foot skin disorder, the RO should 
take into account the newly amended 
provisions of 38 C.F.R. § 4.118, and 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claims for service connection and 
increased evaluation. 38 C.F.R. § 3.655 (2002).   Moreover, 
the governing regulation provides that failure to report 
without good cause shown for any examination in connection 
with a claim for an increased evaluation will result in the 
denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


